
	

116 HR 951 : United States-Mexico Tourism Improvement Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 951
		IN THE SENATE OF THE UNITED STATES
		June 11, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To promote bilateral tourism through cooperation between the United States and Mexico.
	
	
 1.Short titleThis Act may be cited as the United States-Mexico Tourism Improvement Act of 2019. 2.FindingsCongress finds the following:
 (1)The United States and Mexico have benefitted economically from a bilateral, mutually beneficial partnership focused on enhancing the tourism industry in both countries.
 (2)In 2016, Mexican tourism to the United States peaked at 18,990,585 visitors, constituting 1 in 4 (24.9 percent) of all tourists that year.
 (3)Additionally, in 2016, spending by Mexican tourists in the United States totaled $20.3 billion, which represented a 3 percent growth from 2015.
 (4)Tourist activity to the United States from Mexico has declined since 2016, which is in contrast to an overall international tourism industry increase in the United States.
 (5)In 2017, international tourist arrivals totaled 76,900,000, up 0.7 percent from 76,400,000 in 2016. (6)The same year, 77,000,000 international visitors spent a record $251.4 billion on hotels, travel, food, and souvenirs, a 2-percent increase over 2016.
 (7)However, also in 2017, there was a 6.1-percent decline in visitors to the United States from Mexico, comprising a loss of 1,166,585 Mexican tourists from 2016.
 (8)The Department of Commerce has not yet released 2017 spending totals by Mexican tourists in the United States, but a corresponding monetary decline would be approximately $1.24 billion in lost revenue.
 (9)This is a critical economic trend given that Mexico is the biggest source of international visitors to the United States after Canada.
 3.Statement of policyIt is the policy of the United States— (1)to continue deepening bilateral tourism through governmental cooperation between the United States and Mexico;
 (2)to improve third-party tourism to the United States and Mexico through joint international promotional efforts; and
 (3)to seek to prioritize and expand the tourism industries in both countries by emphasizing exchanges in various international economic sectors, including relating to—
 (A)hospitality and accommodation; (B)retail; and
 (C)cultural education. 4.Strategy to expand bilateral tourism through cooperation with Mexico (a)In generalThe Secretary of State shall develop a strategy through the High Level Economic Dialogue (HLED) platform to carry out the bilateral tourism policy described in section 3 and to encourage the Government of Mexico to take reciprocal action relating to bilateral tourism.
 (b)ElementsThe strategy required under subsection (a) shall— (1)encourage more joint tourism initiatives between the United States and Mexico, including collaborations between governmental and non-governmental entities; and
 (2)encourage United States and Mexican nonprofit institutions and private businesses to assist prospective and developing entrepreneurs in strengthening their business skills in the United States and Mexico.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the strategy required under subsection (a).
			
	Passed the House of Representatives June 10, 2019.Cheryl L. Johnson,Clerk
